Birdzell, J.
(concurring specially). I am of the opinion that the *368service was defective under former decisions of this court, which arc cited in the other opinions and which need not be again cited here. I am also of the opinion that the complaint, viewed in the light of the prior litigation of which this court takes judicial notice, does not state a cause of action.
I do not, however, agree with the discussion in the principal opinion herein, which relates to the question as to whether this suit is to be treated as a proceeding in rem or in personam. It is my opinion that if the complaint states a cause of action at all, if proper service were had, and if the allegations and prayer for relief show an attempt to charge the lands within the state with a specific equitable lien, or as being held in trust ex maleficio, the rest of the complaint, in so far as it might appear to set forth a cause of action for either a personal judgment or for relief obtainable only through a decree operating in personam, might well, upon demurrer, be disregarded. In modern jurisprudence, where there is a subject-matter, such as property, within the jurisdiction upon which the equities in favor of a plaintiff can be made to operate through an equitable decree, the consideration as to whether the decree proceeds in personam, in rem, or quasi in either, is, in my opinion, too academic to warrant serious attention. See 1 Pom. Eq. Jur. 4th ed. §§ 135, 171, 428, 429; 4 Pom. Eq. Jur. 4th ed. §§ 1317, 1318.